IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-10509
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

KELVIN DEVINE FAY,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:99-CR-64-2-C
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Kelvin Devine Fay seeks to appeal his conviction for

possession of a firearm by a felon and his sentence of 87 months’

imprisonment.   He argues that the felon in possession statute, 18

U.S.C. § 922(g)(1), is unconstitutional.    He acknowledges that

this court has previously rejected this argument in United States

v. Rawls, 85 F.3d 240 (5th Cir. 1996) and United States v. Kuban,

94 F.3d 971 (5th Cir. 1996).   Fay asks this Court, however, to

revisit the matter based on the Supreme Court’s recent decisions

in United States v. Morrison, ___ U.S. ___, 120 S. Ct. 1740

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10509
                                -2-

(2000) and Jones v. United States, ___ U.S. ___, 120 S. Ct. 1904

(2000).

     The Government argues that Fay has waived his right to raise

this issue on appeal.   Fay has not filed a reply brief addressing

the waiver-of-appeal issue.

     A defendant may, as part of a valid plea agreement, waive

his statutory right to appeal his sentence.    United States v.

Melancon, 972 F.2d 566, 568 (5th Cir. 1992).   To be valid, the

waiver must be an informed one.   Id.   When the record clearly

shows that the defendant read and understood the plea agreement

and that he raised no question regarding the waiver-of-appeal

provision, the plea agreement is upheld.    United States v.

Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).

     The district court asked Fay if he had read and if he

understood the plea agreement and in particular the waiver-of-

appeal provision.   Fay swore in the affirmative.   There is

nothing in the record to indicate that Fay did not understand or

was confused by the waiver-of-appeal provision.     See Portillo, 18
F.3d at 292-93.   Fay’s and his counsel’s attestations indicate

that he reviewed and understood “every part” of the plea

agreement.   Fay makes no argument to the contrary.   The record

shows that Fay knowingly and voluntarily waived his right to

appeal his conviction, including the constitutionality of the

statute to which he pleaded guilty, in his plea agreement.

Portillo, 18 F.3d at 292-93.

     Assuming that Fay did not waive his right to appeal the

alleged incorrect application of U.S.S.G. § 2K2.1 under exception
                           No. 00-10509
                                -3-

(b) to the waiver-of-appeal provision, Fay specifically

acknowledges that he is raising this point of error for future

appellate purposes only.   He concedes that this Court determined

in United States v. Jackson, 220 F.3d 635, 639 (5th Cir. 2000)

that the Texas felony offense of Unauthorized Use of a Motor

Vehicle is a “crime of violence” as that term is defined in

U.S.S.G. § 4B1.2.

     AFFIRMED.